NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                         2009-3137

                                     RONALD L. ROSS,

                                                      Petitioner,

                                                 v.

                        MERIT SYSTEMS PROTECTION BOARD,

                                                      Respondent.

     Petition for review of the Merit Systems Protection Board in SF3443080410-I-1.

                                        ON MOTION

Before NEWMAN, Circuit Judge.

                                         ORDER

       The United States Postal Service moves to reform the official caption to designate

the Merit Systems Protection Board as respondent. Ronald L. Ross opposes.

       Ross filed an appeal with the Board challenging his non-selection for a promotion

to the position of Area Maintenance Technician. The Board concluded that it did not have

jurisdiction over Ross's claim because an agency's decision to not select an employee for

a promotion is not appealable to the Board.

       Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent

when the Board's decision concerns the procedure or jurisdiction of the Board. In this

case, the Board dismissed the appeal for lack of jurisdiction. Thus, the Board is the

proper respondent in this petition for review.
         Accordingly,

         IT IS ORDERED THAT:

               The motion is granted. The revised official caption is reflected above.

               The Board's informal brief is due within 21 days from the date of filing of this

order.

                                                   FOR THE COURT

      JUN -1 2009
                                                    /s/ Jan Horbalv
           Date                                    Jan Horbaly
                                                   Clerk                   U.ST EUFi
                                                                              .HCO
                                                                                   EPPEA UI T "
                                                                                      CMCIS
cc:      Ronald L. Ross
         Scott A. MacGriff, Esq.
                                                                               JUN 0 1 2009
         Sara Rearden, Esq.
                                                                                Lur nunoni.!
                                                                                   CLERK
s20




2009-3137                                      2